DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection. Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114. Applicant's submission filed on 7/7/22 has been entered.

Response to Arguments
The amendments filed 7/7/22 have been entered.  

Applicant's arguments and amendments filed 7/7/22 have necessitated the new grounds of rejection presented below. The claims were previously rejected under 103 over Kasevich (US 20150167440 A1), in view of Boekholtz (US 20120273238 A1) and are now rejected over Kasevich (US 20150167440 A1), in view of Hallundbaek (US 20140014366 A1). 

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claims 5 and 11 are rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  

Claims 5 and 11 each recite “the centralizers are radially adjustable relative to the elongate body”, however, parent claims 1 and 8, respectively, already recite that the centralizers “are movable between a first position in which the centralizers are housed within the elongated body and a second position in which the centralizers are extended from the elongate body”. In other words, the parent claim already requires the centralizers to be movable from a position within the body to a position “extended” from the body i.e. the parent claim appears to already require the centralizers to be radially adjustable relative to the body. Thus, the claim fails to further limit the subject matter of the claim upon which it depends. Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-3, 5, 7-9 and 11, 13-14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kasevich (US 20150167440 A1), in view of Hallundbaek (US 20140014366 A1)

Regarding claim 1, Kasevich teaches an apparatus for performing electrical discharge machining within a well, comprising:
	an elongated body comprising a first end and a second end and defining an interior cavity (Fig 1, the body of tool from which component 70 extends is a hollow body/interior chamber containing electrode 70; this portion of the tool is shown in additional detail in Fig 3); and
at least one electrode positioned within the elongated body (Fig 3, Para 0085 the electrode is metal pin point 22 located at least partly within the body portion 21 and is spring loaded to extend radially outward therefrom), 
wherein the apparatus is configured to be connected to a power supply (Para 0053, “the electrical system includes a high voltage DC power supply”) that enables electrical current to be supplied to the at least one electrode to mine material from a production casing wall inside of a wellbore (Para 0011, the tool results in “the application of the electrical pulses generate multiple fractures surrounding and within the conductive channel by disintegration of minerals and inorganic materials” and is capable of being deployed within a production casing and subsequently ‘mining’ minerals and inorganics from the production casing. The examiner notes that the production casing is not a structural requirement of the claim. And although not required, Para 0037, “the point electrodes being located in a metal casing, the electrodes cut or burn through the casing by high voltage discharge between the electrode point contact and casing wall” the removal of this material constitutes “mining material”),
wherein the at least one electrode is configured to create apertures within the production casing wall inside of the wellbore (Para 0037, “the point electrodes being located in a metal casing, the electrodes cut or burn through the casing by high voltage discharge between the electrode point contact and casing wall”). 
Kasevich is silent on the centralizers with the recited particulars. 
Hallundbaek teaches a plurality of centralizers provided within the elongated body (Fig 3, centralizers 90, at least two seen. They would function to centralize the device by providing opposing forces on opposite sides. The examiner notes that the claim is an apparatus and would permit the existence of element 90 which may centralize the tool as it is being deployed), in which the centralizers are movable between a first position in which the centralizers are housed within the elongated body (Para 0014, “an arm assembly movable between a retracted position and a projecting position in relation to the driving unit housing”) and a second position in which the centralizers are extended from the elongated body (Para 0014, “an arm assembly movable between a retracted position and a projecting position in relation to the driving unit housing,”), wherein the centralizers are spaced around a circumference of the elongated body (Fig 3, the centralizing features 90 are spaced circumferentially around the tool body, the examiner notes that the claim does not require the centralizers to be at the same longitudinal position)
wherein the centralizers are configured to stabilize the elongated body within the production casing (Fig 4, the centralizer 90), and
wherein an outer end of the each of the centralizers includes a rubber gripping material to assist in gripping the production casing (Para 0074, “wheel ring 99 may also have any other friction enhancing means, such as spikes or grooves, and the wheel ring may comprise friction enhancing means made of rubber, elastomer”). 
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the invention disclosed by Kasevich by having the centralizing assembly as broadly construed as disclosed by Hallundbaek to help run the tool in hold in cases in which gravity may be insufficient to ensure the desired placement downhole (Para 0002-0003).  

Regarding claim 2, Kasevich further teaches wherein the at least one electrode is radially adjustable relative to the elongated body (Para 0037, Fig 3, “the electrodes are designed to extend telescopically” and are spring loaded and therefore radially adjustable relative to the body).  

Regarding claim 3, Kasevich further teaches wherein the at least one electrode comprises a plurality of electrodes that are circumferentially spaced apart from one another in the elongated body (Fig 3, there are at least 2 electrodes shown which are around the circumference of the tool and space apart in the elongated body 21).   

Regarding claim 5, Kasevich as modified further teaches wherein the at least one centralizer is radially adjustable relative to the elongated body (Para 0014 of Hallundbaek, “an arm assembly movable between a retracted position and a projecting position in relation to the driving unit housing,”).  

Regarding claim 7, in the embodiment relied upon Kasevich is silent on the recited first and second centralizers. 
Kasevich in an alternate embodiment teaches wherein the at least one electrode is positioned between a first centralizer and a second centralizer on the elongated body (Fig 9, electrode as seen in bound by two packers, each of which broadly and reasonably constitute a centralizer. The examiner notes that as presently recited, the newly introduced centralizers have not been recited as being associated with the plurality of centralizers and the claim is being broadly understood), wherein the first and second centralizers are configured to stabilize the elongated body within the production casing (Fig 9, packers seen would retain the tool/body within the center of the casing/wellbore).
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the invention disclosed by Kasevich by having the centralizers as disclosed by an alternate embodiment of Kasevich because it improves the efficiency of the tool (Para 0040).
   
Regarding claim 8, Kasevich teaches a system for performing electrical discharge machining within a well, comprising: 
a production casing (Para 0037, “the point electrodes being located in a metal casing”) including a production casing wall (Para 0037, “high voltage discharge between the electrode point contact and casing wall”, accordingly the casing has a casing wall); and
a well completion device, comprising an elongated body comprising a first end and a second end and defining an interior cavity (Fig 1, the body of tool from which component 70 extends is a hollow body/interior chamber containing electrode 70; this portion of the tool is shown in additional detail in Fig 3); 
at least one electrode positioned within the elongated body (Fig 3, Para 0085 the electrode is metal pin point 22 located at least partly within the body 21 and is spring loaded to extend radially outward therefrom), 
a power supply operatively connected to the well completion device (Fig 1, Para 0079, there is a high voltage cable which connects/supplies power to the well completion device from generator 92); and 
a control system operatively connected to the well completion device to operate the well completion device (Para 0079, Fig 1, high voltage generator 92; Para 0082 the generator results in the electrical current being provided from the electrodes thus controlling the operation of the device), 
wherein the apparatus is configured to be connected to the power supply  (Fig 1, Para 0079, there is a high voltage cable which connects/supplies power to the well completion device from generator 92) that enables electrical current to be supplied to the at least one electrode to mine material from the production casing wall inside of a wellbore (Para 0037, “the point electrodes being located in a metal casing, the electrodes cut or burn through the casing by high voltage discharge between the electrode point contact and casing wall” the cutting/removal of this material constitutes “mining material”), 
wherein the at least one electrode is configured to create apertures within the production casing wall inside of the wellbore (Para 0037, “the point electrodes being located in a metal casing, the electrodes cut or burn through the casing by high voltage discharge between the electrode point contact and casing wall”).
Kasevich is silent on the centralizers with the recited particulars. 
Hallundbaek teaches a plurality of centralizers provided within the elongated body (Fig 3, centralizers 90, at least two seen. They would function to centralize the device by providing opposing forces on opposite sides. The examiner notes that the claim is an apparatus and would permit the existence of element 90 which may centralize the tool as it is being deployed), in which the centralizers are movable between a first position in which the centralizers are housed within the elongated body (Para 0014, “an arm assembly movable between a retracted position and a projecting position in relation to the driving unit housing”) and a second position in which the centralizers are extended from the elongated body (Para 0014, “an arm assembly movable between a retracted position and a projecting position in relation to the driving unit housing,”), wherein the centralizers are spaced around a circumference of the elongated body (Fig 3, the centralizing features 90 are spaced circumferentially around the tool body, the examiner notes that the claim does not require the centralizers to be at the same longitudinal position)
wherein the centralizers are configured to stabilize the elongated body within the production casing (Fig 4, the centralizer 90), and
wherein an outer end of the each of the centralizers includes a rubber gripping material to assist in gripping the production casing (Para 0074, “wheel ring 99 may also have any other friction enhancing means, such as spikes or grooves, and the wheel ring may comprise friction enhancing means made of rubber, elastomer”). 
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the invention disclosed by Kasevich by having the centralizing assembly as broadly construed as disclosed by Hallundbaek to help run the tool in hold in cases in which gravity may be insufficient to ensure the desired placement downhole (Para 0002-0003).  

Regarding claim 9, Kasevich further teaches an isolation tool connected to the well completion device, wherein the isolation tool is configured to isolate the well completion device from debris that may fall into the wellbore (Fig 1, the system shows a ‘cap’ at the uppermost end of casing 78 which shows the annulus as being closed. This is an isolation tool that would limit the ability of debris from falling into the well).  

Regarding claim 11, Kasevich further teaches wherein the at least one electrode is radially adjustable relative to the elongated body (Para 0037, Fig 3, “the electrodes are designed to extend telescopically” and are spring loaded and therefore radially adjustable relative to the body).  

Regarding claim 13, Kasevich as modified further teaches wherein the at least one centralizer is radially adjustable relative to the elongated body (Para 0014 of Hallundbaek, “an arm assembly movable between a retracted position and a projecting position in relation to the driving unit housing,”).  

Regarding claim 14, in the embodiment relied upon Kasevich is silent on the recited first and second centralizers. 
Kasevich in an alternate embodiment teaches wherein the at least one electrode is positioned between a first centralizer and a second centralizer on the elongated body (Fig 9, electrode as seen in bound by two packers, each of which broadly and reasonably constitute a centralizer. The examiner notes that as presently recited, the newly introduced centralizers have not been recited as being associated with the plurality of centralizers and the claim is being broadly understood), wherein the first and second centralizers are configured to stabilize the elongated body within the production casing (Fig 9, packers seen would retain the tool/body within the center of the casing/wellbore).
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the invention disclosed by Kasevich by having the centralizers as disclosed by an alternate embodiment of Kasevich because it improves the efficiency of the tool (Para 0040).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to THEODORE N YAO whose telephone number is (571)272-8745. The examiner can normally be reached typically 8am-4pm ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, ROBERT FULLER can be reached on 571-272-6300. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/THEODORE N YAO/Examiner, Art Unit 3676